FINAL DECREE
WHEREAS it appears to the Court from the record in the above matter that the provisions of Section 993 (a) to (f) inclusive of the Code of American Samoa have been complied with; and
WHEREAS it appears from the statement of John M. Poyer, Acting Registrar of Titles, filed in such matter, that *615Chiefs Leao’a, Lago, and Tuaolo have accepted the tender of $700.00 made to them by the Government of American Samoa for the Pago Pago Well property, particularly described as follows:
“Beginning at an Iron Pin, ‘Y’ — 50,327.45 ‘X’ — 191,593.79, run thence S 27°17'30" W a distance of 62.37 ft. to an Iron Pin; thence N 83°39'30" W a distance of 46.52 ft. to an Iron Pin; thence N 11°46' E a distance of 82.09 ft. to an Iron Pin; thence S 62°42' 30" E a distance of 65.45 ft. to the Iron Pin at Point of Beginning. The above described land contains 0.09 acres more or less. Bearings given in the above description refer to the True Meridian”; and
WHEREAS said John M. Poyer, Acting Registrar of Titles, has recommended to the Court that the Government of American Samoa be declared and adjudged owner of the above described property, pursuant to Section 993(f) of the Code of American Samoa,
NOW, THEREFORE it is ORDERED, ADJUDGED and DECREED that the Government of American Samoa is the owner in fee simple of the above described property.